                                                                            Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JOSE LOTHARIO HARVEY,
     Plaintiff,

v.                                             Case No.: 3:18cv2132/MCR/EMT

ALEXIS FIGUEROA, et al.,
     Defendants.
_________________________________/
                                    ORDER
      This cause is before the Court on consideration of the Chief Magistrate Judge’s

Report and Recommendation dated January 4, 2019 (ECF No. 14). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No timely objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
                                                                        Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       DONE AND ORDERED this 6th day of February 2019.




                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2132/MCR/EMT
